UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q (Mark One) xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2015 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number001-31392 PLURISTEM THERAPEUTICS INC. (Exact name of registrant as specified in its charter) Nevada 98-0351734 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) MATAM Advanced Technology Park, Building No. 5, Haifa, Israel31905 (Address of principal executive offices) 011-972-74-7108607 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registration was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x State the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date:79,316,182 shares of common stock issued and outstanding as of November 1, 2015. PART I - FINANCIAL INFORMATION Item1.Financial Statements. PLURISTEM THERAPEUTICS INC. AND ITS SUBSIDIARY INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS As of September 30, 2015 (Unaudited) 2 PLURISTEM THERAPEUTICS INC. AND ITS SUBSIDIARY INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS As of September 30, 2015 U.S. DOLLARS IN THOUSANDS (Unaudited) INDEX Page Interim Condensed Consolidated Balance Sheets F-2 - F-3 Interim Condensed Consolidated Statements of Operations F-4 Interim Condensed Consolidated Statements of Comprehensive Loss F-5 Interim Condensed Statements of Changes inEquity F-6 - F-7 Interim Condensed Consolidated Statements of Cash Flows F-8 - F-9 Notes to Interim Condensed Consolidated Financial Statements F-10 - F-21 PLURISTEM THERAPEUTICS INC. AND ITS SUBSIDIARY INTERIM CONDENSED CONSOLIDATED BALANCE SHEETS U.S. Dollars in thousands (except share and per share data) September 30, 2015 June 30, 2015 Note Unaudited ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Short-term bank deposits Restricted cash and short term bank deposits Marketable securities 3 Account receivable from OCS Other current assets Total current assets LONG-TERM ASSETS: Long-term deposits and restricted deposits Severance pay fund Property and equipment, net Total long-term assets Total assets $ $ The accompanying notes are an integral part of the unaudited interim condensed consolidated financial statements. F - 2 PLURISTEM THERAPEUTICS INC. AND ITS SUBSIDIARY INTERIM CONDENSED CONSOLIDATED BALANCE SHEETS U.S. Dollars in thousands (except share and per share data) September 30, 2015 June 30, 2015 Note Unaudited LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Trade payables $ $ Accrued expenses Deferred revenues Advance payment from United Therapeutics 70 93 Other accounts payable Total current liabilities LONG-TERM LIABILITIES Deferred revenues Accrued severance pay Other long-term liabilities Total long-term liabilities COMMITMENTS AND CONTINGENCIES 5 STOCKHOLDERS’ EQUITY Share capital: 6 Common stock$0.00001 par value: Authorized: 200,000,000 shares Issued and outstanding:79,198,253 shares as of September 30, 2015, 78,771,905 shares as of June 30, 2015 1 1 Additional paid-in capital Accumulated deficit ) ) Receivables on account of shares - ) Other comprehensive income Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of the unaudited interim condensed consolidated financial statements. F - 3 PLURISTEM THERAPEUTICS INC. AND ITS SUBSIDIARY INTERIM CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) U.S. Dollars in thousands (except share and per share data) Three months ended September 30, Unaudited Unaudited Revenues $
